Exhibit 10.1

QUOTIENT LIMITED

FORM OF CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”), is made on this 7th day of
August, 2017, by and between QUOTIENT LIMITED, a public no par value limited
liability company incorporated in Jersey, Channel Islands, with registered
number 109886 (the “Company”) and                 (the “Employee”).

WHEREAS, the Employee serves as an employee of the Company or an Affiliate of
the Company; and

WHEREAS, the Company and the Employee desire to enter into this Agreement to
establish certain protections for the Employee in the event of Employee’s
termination of employment under the circumstances described herein; and

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:

Section 1. Definitions. As used herein:

1.1 “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct ownership
interest shall be treated as an Affiliate of the Company.

1.2 “Base Salary” means, as of any given date, the annual base rate of salary
payable to the Employee by the Company; provided, however, that in the case of a
resignation by the Employee for the Good Reason described in Section 1.9.1,
“Base Salary” will mean the annual base rate of salary payable to the Employee
by the Company as in effect immediately prior to the reduction giving rise to
the Good Reason.

1.3 “Board” means the Board of Directors of the Company.

1.4 “Cause” means (i) gross negligence or willful misconduct by the Employee in
the performance of his duties; (b) conviction of or a plea of nolo contendere by
the Employee of a felony or act of moral turpitude (or similar local law
concepts); or (c) the Employee’s fraud, embezzlement or misappropriation
relating to material amounts of the Company’s assets. The acts or omissions of
the Employee shall not be considered to be willful unless he has no reasonable
belief that he is acting in the best interests of the Company.

1.5 “Change of Control” means:

1.5.1 The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of all outstanding securities
of the Company; provided, however, that a Change in Control shall not



--------------------------------------------------------------------------------

result upon such acquisition of beneficial ownership if such acquisition occurs
as a result of a public offering of the Company’s securities or any financing
transaction or series of financing transactions;

1.5.2 A merger or consolidation in which the Company is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate and in the same proportions, securities possessing more than fifty
percent (50%) of the total combined voting power of all outstanding voting
securities of the surviving entity (or the parent of the surviving entity)
immediately after such merger or consolidation;

1.5.3 A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger; or

1.5.4 The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s).

1.6 “Code” means Internal Revenue Code of 1986, as amended.

1.7 “Control” (including, with correlative meanings, the terms “Controlled by”
and “under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

1.8 “Disability” means a condition entitling the Employee to benefits under the
Company’s long term disability plan, policy or arrangement; provided, however,
that if no such plan, policy or arrangement is then maintained by the Company
and applicable to the Employee, “Disability” will mean the Employee’s inability,
by reason of any physical or mental impairment, to substantially perform
Employee’s regular duties to the Company, as determined by the Board in its sole
discretion (after affording the Employee the opportunity to present Employee’s
case), which inability is reasonably contemplated to continue for at least one
year from its commencement and at least 90 days from the date of such
determination.

1.9 “Good Reason” means the occurrence of any of the following events, without
the Employee’s written consent, unless such events are fully corrected in all
material respects by the Company within thirty (30) days following written
notification by the Employee to the Company of the occurrence of one of the
reasons set forth below:

1.9.1 A reduction in the Employee’s rate of the Base Salary;



--------------------------------------------------------------------------------

1.9.2 A material diminution in the Employee’s titles, authority or duties; or

1.9.3 The Company’s relocation of the Employee’s principal place of employment
to a location more than fifty (50) miles from the Employees current principal
place of employment.

In order to terminate for Good Reason, the Employee must provide the Company
with written notice describing the event(s) alleged to constitute Good Reason
within sixty (60) days after first becoming aware of the occurrence of such
event(s), and the Company will have thirty (30) days to cure such event(s)
following receipt of such written notice. If such event(s) are not so cured, the
Employee must actually terminate his employment within thirty (30) days
following the expiration of the Company’s cure period. Otherwise, any claim of
such circumstances as “Good Reason” will be deemed irrevocably waived by the
Employee.

1.10 “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, association, governmental entity,
unincorporated entity or other entity.

1.11 “Release” means a release substantially identical to the one attached
hereto as Exhibit A.

Section 2. Certain Terminations

2.1 Severance Events Following a Change of Control. If the Employee’s employment
with the Company ceases within the twenty four (24) month period following the
date of a Change of Control as a result of a termination by the Company without
Cause or a resignation by the Employee for Good Reason, then the Employee will
be entitled to a lump sum payment of the following:

2.1.1 (i) any Base Salary earned through the effective date of termination that
remains unpaid, with any such amounts paid on the first regularly scheduled
payroll date following the effective date of termination; (ii) any bonus payable
with respect to any fiscal year which ended prior to the effective date of the
Employee’s termination of employment, which remains unpaid, with such amount
paid in the first regularly scheduled payroll date following the effective date
of termination or, if later, at the same time the bonus would have otherwise
been payable to the Employee; and (iii) any expense reimbursement due to the
Employee on or prior to the date of such termination which remains unpaid to the
Employee, with any such reimbursement being made promptly following the
effective date of termination (collectively, the “Accrued Obligations”); and

2.1.2 a cash payment equal to 150% of the sum of the Employee’s Base Salary plus
target annual bonus in effect on the date of termination (without taking into
effect any reduction described in Section 1.9.1 above).

Except as otherwise provided in this Section 2, the Company will have no further
liability or obligation by reason of such cessation of employment. The payment
described in this Section 2 is in lieu of (and not in addition to) any other
severance plan, fund, agreement or other similar arrangement maintained by the
Company, including, pursuant to any employment or services



--------------------------------------------------------------------------------

agreement between the Company or an Affiliate thereof and the Employee.
Notwithstanding any provision of this Agreement, the payment described in
Section 2.1.2 is conditioned on the Employee’s execution and delivery to the
Company of the Release and the expiration of its revocation period, if any, no
later than the 30th day following the date of termination of employment. Subject
to Section 2.3, below, the payment described in Section 2.1.2 will be made no
later than five (5) business days after the Release becomes irrevocable,
provided that if the 30 day period described above begins in one taxable year
and ends in a second taxable year such payment shall not be made until the
second taxable year. Notwithstanding the notice provisions of any employment or
services agreement between the Company or an Affiliate thereof and the Employee,
on and after a Change in Control, the Company may terminate the Employee without
Cause or the Employee may resign for Good Reason in accordance with the
provisions of Section 1.9 above upon providing 14 days prior written notice of
termination.

2.2 Other Terminations. If the Employee’s employment with the Company ceases for
any reason other than as described in Section 2.1 (including but not limited to
(a) termination by the Company for Cause, (b) resignation by the Employee
without Good Reason, (c) termination as a result of the Employee’s Disability,
or (d) the Employee’s death), then the Company’s obligation to the Employee will
be limited solely to the payment of The Accrued Obligations. All compensation
and benefits will cease at the time of such cessation of employment and, except
as otherwise provided by applicable law, the Company will have no further
liability or obligation by reason of such termination.

2.3 Compliance with Section 409A. Notwithstanding anything to the contrary in
this Agreement, the payment to be made under Section 2.1.2 hereof will not be
made unless and until the Employee has a “separation from service” from the
Company within the meaning of Section 409A of the Code.

In addition, to the extent compliance with the requirements of Treas. Reg. §
l.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to the payment
due to the Employee following his “separation from service,” then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), such payment will be
deferred without interest and paid to the Employee in a lump sum on the first
day following the six month anniversary of the Employee’s “separation from
service.”

Section 3. Parachute Payments.

3.1 The payment provided under Section 2 shall be made without regard to whether
such payment, either alone or in conjunction with any other payments or benefits
made available to the Employee by the Company and its Affiliates, will result in
the Employee being subject to an excise tax under Section 4999 of the Code (the
“Excise Tax”) or whether the deductibility of such payment would be limited or
precluded by Section 280G of the Code; provided, however, that if the Total
After-Tax Payments (as defined below) would be increased by limitation or
elimination of the payment provided under Section 2, then the amount payable
under Section 2 will be reduced to the minimum extent necessary to maximize the
Total After-Tax Payments. For purposes of this Section 3, “Total After-Tax
Payments” means the total of all “parachute payments” (as that term is defined
in Section 280G(b)(2) of the Code) made to or for the benefit



--------------------------------------------------------------------------------

of the Employee (whether made under this Agreement or otherwise), after
reduction for all applicable taxes (including, without limitation, the Excise
Tax).

3.2 All determinations to be made under this Section 3 shall be made by the
Company in good faith.

Section 4. Miscellaneous.

4.1 Section 409A.

4.1.1 This Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). If
the payment cannot be provided or made at the time specified herein without
incurring sanctions under Section 409A, then such payment shall be provided in
full at the earliest time thereafter when such sanctions will not be imposed. In
no event may the Employee, directly or indirectly, designate the calendar year
of payment.

4.1.2 Notwithstanding anything herein to the contrary or otherwise, except to
the extent any expense, reimbursement or in-kind benefit provided to the
Employee does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code, and its implementing regulations and guidance, (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Employee during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Employee in any
other calendar year, (ii) the reimbursements for expenses for which the Employee
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

4.2 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Employee nor the Company may make any assignments of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

4.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
application of the principles of conflicts of laws.

4.4 Waivers; Separability. The waiver by either party hereto of any right
hereunder or any failure to perform or breach by the other party hereto shall
not be deemed a waiver of any other right hereunder or any other failure or
breach by the other party hereto, whether of the same or a similar nature or
otherwise. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived.
Whenever possible, each provision of this



--------------------------------------------------------------------------------

Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

4.5 Notices. All notices and communications that are required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when delivered personally or upon mailing by registered or certified mail,
postage prepaid, return receipt requested, as follows:

If to the Company, to:

Quotient Limited

PO Box 1075, Elizabeth House

9 Castle Street

St Helier

Jersey JE4 2QP

Channel Islands

Attn: D.J. Paul Cowan

E-mail: paul.cowan@quotientbd.com

If to Employee, to the address on file with the Company,

or to such other address as may be specified in a notice given by one party to
the other party hereunder.

4.6 Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties relating to the provision of severance benefits
upon termination in connection with a Change of Control, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to that subject.

4.7 Withholding. The Company will withhold from any payments due to Employee
hereunder, all taxes or other amounts required to be withheld pursuant to any
applicable law.

4.8 Headings Descriptive. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

4.9 Counterparts and Facsimiles. This Agreement may be executed, including
execution by electronic or facsimile signature, in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.



--------------------------------------------------------------------------------

4.10. Term of Agreement. This Agreement shall expire, and the Employee will have
no rights hereunder, on August 7, 2020 or on each anniversary thereof if and
only if the Board provides written notice to the Employee of such expiration at
least 90 days prior to August 7, 2020 or the applicable anniversary thereof;
provided, however, that, notwithstanding the foregoing, the Board shall not be
authorized to cause this Agreement to expire, and this Agreement shall not
expire, on or after the date of a Change in Control.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

QUOTIENT LIMITED By:  

 

  Name:
Title: By:  

 

  Name:



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into as of this
        day of                     , 20    , between QUOTIENT LIMITED and any
successor thereto (collectively, the “Company”) and                     (the
“Executive”).

The Executive and the Company agree as follows:

1. The employment relationship between the Executive and the Company, or an
Affiliate of the Company, was terminated on                 (the “Termination
Date”).

2. In accordance with the change of control agreement, dated
                    , between the Executive and the Company, as it may be
amended from time to time (the “Change of Control Agreement”), the Executive is
entitled to receive certain payments and benefits after the Termination Date.

3. In consideration of the above, the sufficiency of which the Executive hereby
acknowledges, the Executive, on behalf of the Executive and the Executive’s
heirs, executors and assigns, hereby releases and forever discharges the Company
and its shareholders, parents, affiliates, subsidiaries, divisions, any and all
of its or their current and former directors, officers, employees, agents, and
contractors and their heirs and assigns, and any and all employee pension
benefit or welfare benefit plans of the Company, including current and former
trustees and administrators of such employee pension benefit and welfare benefit
plans (the “Released Parties”), from all claims, charges, or demands, in law or
in equity, whether known or unknown, which may have existed or which may now
exist from the beginning of time to the date of this Release, including, without
limitation, any claims the Executive may have arising from or relating to the
Executive’s employment or termination from employment with the Company,
including a release of any rights or claims the Executive may have under Title
VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act of
1991; the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993;
Section 1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil
Rights Act of 1871; the Employee Retirement Income Security Act of 1974, as
amended; the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201 et.
seq.; any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment. This includes a
release by the Executive of any and all claims or rights arising under contract,
covenant, public policy, tort or otherwise.

4. The Executive acknowledges that the Executive is waiving and releasing any
rights that the Executive may have under the Age Discrimination in Employment
Act of 1967, as amended (“ADEA”) and that this Release is knowing and voluntary.
The Executive and the Company agree that this Release does not apply to any
rights or claims that may arise after the effective date of this Release. The
Executive acknowledges that the consideration given for this Release is in
addition to anything of value to which the Executive is already entitled. The
Executive further acknowledges that the Executive has been advised by this
writing that: (i) the Executive should consult with an attorney prior to
executing this Release; (ii) the Executive has



--------------------------------------------------------------------------------

at least twenty-one (21) days within which to consider this Release, although
the Executive may, at the Executive’s discretion, sign and return this Release
at an earlier time in which case the Executive waives all rights to the balance
of the 21 day review period; (iii) for a period of 7 days following the
execution of this Release in duplicate originals, the Executive may revoke this
Release in a writing delivered by hand or by mail to an individual designated by
the Company to receive such writing (signature of receipt required), and this
Release shall not become effective or enforceable until the revocation period
has expired; and (iv) nothing in this Release prevents or precludes the
Executive from challenging or seeking a determination in good faith of the
validity of this Release under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. If the Executive has not returned the signed Release within the
time permitted, then the offer of payment set forth in the Change of Control
Agreement will expire by its own terms at such time.

5. This Release does not release the Released Parties from (i) any obligations
due to the Executive under the Change of Control Agreement, or under this
Release, (ii) any vested rights the Executive has under the Company’s employee
benefit plans in which the Executive participated, (iii) any rights or claims
that arise from actions or omissions after the date of execution by the
Executive of this Release, (iv) any rights that cannot be waived as a matter of
applicable law, or (v) any rights to indemnification the Executive may have
under any indemnity agreement, applicable law, the by-laws, certificate of
incorporation, or other constituent document of the Company or any of its
affiliates or as an insured under any director’s and officer’s liability
insurance policy now or previously in force.

6. This Release is not an admission by the Released Parties of any wrongdoing,
liability or violation of law.

7. The Executive waives any right to reinstatement or future employment with the
Company following the Executive’s separation from the Company.

8. This Release shall be governed by and construed in accordance with the laws
of the State of [Delaware] [see question above regarding jurisdiction], without
regard to conflicts or laws principles thereof.

9. This Release and the Change of Control Agreement represent the complete
agreement between the Executive and the Company concerning the subject matter in
this Release and supersedes all prior agreements or understandings, written or
oral. This Release may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

10. Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

11. The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into voluntarily. The Executive acknowledges that no representation, statement,
promise, inducement, threat or



--------------------------------------------------------------------------------

suggestion has been made by any of the Released Parties to influence the
Executive to sign this Release except such statements as are expressly set forth
herein or in the Change of Control Agreement.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

The parties to this Release have executed this Release as of the day and year
first written above.

 

QUOTIENT LIMITED

By:

Name: Title:

 

[Executive]

 